DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Claims 1-20, filed 19 February 2020, are pending and are the subject of the present Official action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “The adenoviral genome according to claim 1, wherein the sequence encoding the albumin-binding moiety is inserted so that the resulting fusion protein contains the albumin-binding moiety after the D150 amino acid of the hexon protein according to the numbering of the hexon protein having the GenBank accession number BAG48782.1.”
The use of an accession number to refer to a sequence in a claim in the absence of a sequence identifier (i.e. SEQ ID NO:) is improper, since recitation of the sequence in a claim renders the sequence essential material. Per 37 M.P.E.P. § 2422.01 with emphasis added:
In those instances in which prior art sequences are only referred to in a given application by name and a publication or accession reference, they need not be included as part of the sequence listing, unless the referred-to sequence is "essential material" per MPEP § 608.01(p)...In general, any sequence that is disclosed and/or claimed as a sequence, i.e., as a string of particular nucleotide bases or amino acids, and that otherwise meets the criteria of 37 CFR 1.821(a), must be set forth in the sequence listing.

The application, sequence listing, and claim 5 should be updated/amended to include the sequence identified by accession number, since the sequence comprises essential subject matter. Furthermore, a claim should be complete in itself. From M.P.E.P. § 2173.05(s):
Where possible, claims are to be complete in themselves. Incorporation by reference to [a source external to the claim] "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). 

Failure to include the sequence in the sequence listing renders the sequence incapable of being fully searched in the sequence databases utilized by the U.S. Patent and Trademark Office. Finally, reference to an accession number is indefinite, since GenBank accession numbers can be amended and/or modified while retaining the same number. Claim 5 is thus indefinite for embracing subject matter capable of unpredictable change over time.

Claim Rejections - 35 USC § 112, Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treatment of cancer or an infectious disease in a mammal comprising administering to said mammal a recombinant adenovirus of the invention, does not reasonably provide enablement for prevention of same.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors listed below have been considered in the analysis of enablement:
(A)	The breadth of the claims;
(B)	The nature of the invention;
(C)	The state of the prior art;
(D)	The level of one of ordinary skill;
(E)	The level of predictability in the art;
(F)	The amount of direction provided by the inventor;
(G)	The existence of working examples; and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

Claims 18 recites a method for the prevention and/or treatment of cancer in a mammal comprising administering to said mammal a recombinant adenovirus of the invention. Claim 19 recites a method for the prevention of an infectious disease in a mammal comprising administering same. Claim 20 imports the limitations of claim 18, wherein the adenovirus is systemically administered.
 The prior art appears to be silent as to prevention of any cancer or infectious disease using an adenoviral genome that comprises a sequence encoding an albumin- binding moiety inserted in the coding region of the hypervariable region 1 (HVR1) of the hexon protein which results in the expression of fusion protein comprising a hexon protein and an albumin-binding moiety and wherein the albumin-binding moiety is located on the outer surface of the hexon protein when the hexon protein is assembled in the adenovirus capsid. Furthermore, the instant specification fails to exemplify such prevention. Accordingly, the combination of the prior art and the instant specification do not support methods of prevention comprising the use of the instantly recited compositions, since the prior art appears to be silent on the issue, and the instant specification is only prophetic with regard to prevention. While it may be argued that the scope of the term "prevention" embraces delaying the onset or reducing the severity of a given condition, this term also embraces full and complete prevention. The full scope of the claim term "prevention" is thus not enabled, since at best it would require undue trial and error experimentation to accomplish, the outcome of which is highly unpredictable. Should applicant disagree, applicant is invited to furnish such supporting documents along with an indication by page and line number where such support may exist. In the absence of such evidence however, prevention of any cancer or infectious disease using an adenoviral genome as recited in the present invention is not considered to be enabled. Amendment to remove this term would be remedial.

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-17 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-17 of prior U.S. Patent No. 10,604,549. This is a statutory double patenting rejection.
Claims 1-17 of prior U.S. Patent No. 10,604,549 are substantial duplicates of claims 1-17 of the instant invention. The only difference apparent to the examiner is between claim 5 of the present application and claim 5 of the issued invention. The instant claim 5 is rejected under 35 USC 112(b) above for referring to a sequence by accession number rather than by sequence identifier when that sequence is considered to comprise essential subject matter. However, it is noted that the sequence referred to by accession number in the instant claim 5 is identical to SEQ ID NO: 27 of issued claim 5. Accordingly, none of issued claims 1-17 can be infringed without infringing the instant claims 1-17, and vice versa. 

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 19 of U.S. Patent No. 10,604,549. Although the claims at issue are not identical, they are not patentably distinct from each other because the only apparent difference is that the instant claims recite a method for prevention and/or treatment of cancer in a mammal comprising administering to said mammal a recombinant adenovirus of the invention, while the issued claims recite only treatment (without prevention) of cancer in a mammal comprising administering to said mammal a recombinant adenovirus of the invention. Accordingly, the issued claims comprise a species of the instant claims, and would anticipate the instant claims were the issued claims available as prior art. The claim sets are patentably distinct therefore.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633